                      Case 15-40315-KKS          Doc 125       Filed 04/15/20      Page 1 of 1
FORM nhgnrlp (Rev. 06/15)
                                   UNITED STATES BANKRUPTCY COURT
                                          Northern District of Florida
                                            Tallahassee Division

In Re: Steven Eugene Allen                                         Bankruptcy Case No.: 15−40315−KKS
       SSN/ITIN: xxx−xx−2016
        Debtor
                                                                   Chapter: 7
                                                                   Judge: Karen K. Specie


                              Amended Notice of Hearing via Telephone Conference

    PLEASE TAKE NOTICE that a hearing to consider and act upon the following will be held via CourtCall, on
April 28, 2020, at 10:00 AM, Eastern Time.

        119 − Order Setting Sale Hearing (Re: 118 Order Granting Motion to Schedule Sale Hearing To
        Approve Sale ; 114 Motion to Set Hearing Motion to Schedule Sale Hearing and Approve Sale )
        signed on 4/10/2020 . Hearing scheduled on 4/28/2020 at 10:00 AM (Eastern Time) at via CourtCall.
        SERVICE: Attorney, Trevor A. Thompson, shall serve this document pursuant to the applicable
        Rules and file a certificate of service within three (3) days. (Isom, L.)

Dated: April 15, 2020                                      FOR THE COURT
                                                           Traci E. Abrams, Clerk of Court
                                                           110 E. Park Ave., Ste. 100
                                                           Tallahassee, FL 32301


REASON AMENDED: Linked to doc. 119

TELEPHONIC APPEARANCES: It is the responsibility of each person who wishes to appear by CourtCall to do
so by calling (866) 582−6878 not later than 3:00 p.m. one day prior to the hearing to schedule their appearance. In an
emergency, you may contact chambers at (850) 521−5031. Failure to timely arrange a CourtCall appearance is NOT
an emergency. For further instructions see our website at
http://www.flnb.uscourts.gov./sites/default/files/court_resources/telephonic_appearance_procedures.pdf.

SERVICE: NEF/Electronic Service by the Court pursuant to applicable Rules.
